Citation Nr: 1204012	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

 1.  Entitlement to an evaluation in excess of 60 percent for the service-connected adenocarcinoma of the prostate, effective on April 1, 2008, to include the propriety of the reduction from 100 percent.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the RO that initially reduced the Veteran's evaluation for his the service-connected adenocarcinoma of the prostate from 100 percent to 40 percent disabling, effective on April 1, 2008.  

In a January 2010 rating decision, the RO increased the rating for the service-connected postoperative residuals of adenocarcinoma of the prostate to a 60 percent evaluation, effective on April 1, 2008.  

To the extent that the Veteran is found to have raised the issue of entitlement to a total rating based on individual unemployability by reason of service-connected disability, this matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The RO granted service connection and assigned a 100 percent rating for adenocarcinoma of the prostate, effective on July 31, 2006.

2.  The RO reduced the 100 percent rating assigned for the service-connected adenocarcinoma of the prostate on April 1, 2008 based on examination findings showing that the cancer had been in remission for at least six months following cessation of treatment.  

3.  The service-connected residuals of the adenocarcinoma of the prostate currently is shown to be manifested by urine leakage, requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day; renal dysfunction is not demonstrated.


CONCLUSION OF LAW

1.  The criteria for restoration of a 100 percent rating for the service-connected adenocarcinoma of the prostate are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b including Diagnostic Code 7528 (2011).

2.  The criteria for the assignment of an evaluation in excess of 60 percent for the service-connected post operative residuals of adenocarcinoma of the prostate, beginning on April 1, 2008, have not been met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.105(e) and Veterans Claims Assistance Act of 2000 (VCAA)

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in VCAA.  

The Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

In this case, VA sent the Veteran a notice letter in November 2007 that informed him of the proposal to reduce the rating assigned for his service-connected adenocarcinoma of the prostate, from 100 percent to 40 percent.  VA attached a copy of the October 2007 rating decision that made the proposal.  

Significantly, the Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  The letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The January 2008 rating decision formally reduced the evaluation for his residuals, prostate cancer, status-post radical prostatectomy, from 100 percent to 40 percent (later increase to 60 percent), effective on April 1, 2008.  

Turning to the Veteran's increased evaluation claim, the VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in August 2008 and June 2009, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  
The Veteran was provided a VA examination in September 2007.  

Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

With respect to the Veteran's claim for increase, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.


Rating Reduction

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2011).

The Veteran's 100 percent evaluation for for adenocarcinoma of the prostate was based on Diagnostic Code 7528, under which active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  This section provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  

The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  

The Board notes that this rating had not been in effect for five years, and was not stabilized.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  

The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

However, the Court has specified a different burden of proof with respect to rating reduction claims.  The issue in this case is whether the RO was justified in reducing the Veteran's 100 percent rating, rather than whether the Veteran is entitled to "reinstatement" of the 100 percent rating.  See Brown, 5 Vet. App. at 421; see also Kitchens, 7 Vet. App. at 320, 325.

Based on a thorough review of the record, and for the following reasons, the Board concludes that the reduction in the assigned disability rating for the Veteran's adenocarcinoma of the prostate, from 100 percent, effective April 1, 2008, was done in a procedurally correct manner, and that the evidence does not demonstrate that restoration of the 100 percent rating is appropriate.  

In this case, the reduction of the Veteran's 100 percent disability evaluation was based on the report of a September 2007 VA examination, which indicated that the service-connected adenocarcinoma of the prostate was in remission and had not metastasized, although the Veteran continued to have residuals of his adenocarcinoma of the prostate, including particularly significant voiding dysfunction.  

The subsequent treatment records showed that the Veteran had no recurrence of his adenocarcinoma of the prostate and that his last treatment for cancer was in December 2006 or January 2007.

Thus, on this record, the reduction of the 100 percent schedular evaluation for the service-connected residuals, prostate cancer, status-post radical prostatectomy, was proper.  

Pursuant to Diagnostic Code 7528, the Veteran was afforded a comprehensive VA examination that confirmed that the prostate cancer was in remission and no longer active.  The examination found no evidence of local metastasis or reoccurrence.  

While the Veteran does have ratable residuals of prostate cancer, Diagnostic Code 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b. 

Although the rating decision on appeal did not cite 38 C.F.R. § 3.344, the RO's decision was based on a review of the entire record.  It cited the September 2007 examination, which was at least as full and complete as the examination upon which the rating was originally based.  

The September 2007 VA examination clearly reflects a finding of material improvement that was reasonably certain to be maintained under the ordinary conditions of life.  See Kitchens, supra; Brown, supra.

Thus, the Board finds that at the time of the January 2008 rating reduction the evidence reflected an actual improvement in the Veteran's residuals of prostate cancer, such that a rating reduction from 100 percent was warranted based on applicable criteria.  

The evidence clearly establishes that the procedures specified in Diagnostic Code 7528 and 38 C.F.R. §§ 3.105 and 3.344 were followed, in that the Veteran was notified in November 2007 of the proposed reduction, and a January 2008 rating decision made the reduction effective April 1, 2008, and that the rating reduction was therefore proper.  


Increased Rating

As noted, if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

In this case, there is no evidence or assertion of a recurrence of the Veteran's prostate cancer.  The medical evidence and the Veteran's own contentions show that the predominant residual of his prostate cancer is voiding dysfunction, specifically urine leakage.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  

A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed, less than 2 times per day.  

When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  

When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  This is the highest schedular rating assignable based on voiding dysfunction.  See 38 C.F.R. § 4.115a (2011).

For renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101.  

A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  

An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  

A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a . 

Taking into account all relevant evidence, the Board finds that the criteria for a higher evaluation, for the Veteran's service connected residuals of adenocarcinoma of the prostate, have not been met.  

In this regard, the Board notes that Diagnostic Code 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b.  The Veteran is currently in receipt of a 60 percent evaluation for voiding dysfunction, the highest rating available under 38 C.F.R. § 4.115a for voiding dysfunction.  

Therefore, to warrant a higher evaluation, renal dysfunction that resulted in persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion would have to be demonstrated.  However, the evidence of record does not show that the Veteran has any renal dysfunction related to his adenocarcinoma of the prostate.

The Veteran received a further fee basis examination in November 2009.  At that time, the Veteran reported he was still receiving treatment for residuals of his adenocarcinoma, including erectile dysfunction and voiding problems.  The malignancy was noted to be in full remission for a year.  He reported having urination of 10 times a day at intervals of 2 hours, and 4 times at night, at intervals of 2 hours and urinary incontinence requiring the use of a pad as often as 5 times a day.  Significantly, no related renal disease was identified.  Blood work performed in conjunction with this examination revealed a BUN of 14mg/DL, a normal finding, and creatinine of 1.0, also a normal finding.

Thus, on this record, the Board finds that a higher schedular evaluation for the service-connected residuals of adenocarcinoma of the prostate is not assignable in this case.

The Board notes that according to 38 C.F.R. § 3.321(b)(1) (2011), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  

Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  

If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication that the rating criteria are inadequate to rate the service-connected residuals of adenocarcinoma of the prostate.  There is no suggestion that the rating criteria do not reasonably describe the disability level and symptomatology.  

Accordingly, as the Veteran's disability picture is not found to be unusual or exceptional, referral for extraschedular consideration is not required.


ORDER

An increased evaluation in excess of 60 percent for the service-connected residuals of adenocarcinoma of the prostate, effective April 1, 2008, to include restoration of a 100 percent schedular rating is denied.


REMAND

As noted, the RO reduced the 100 percent schedular rating assigned for the service-connected residuals of adenocarcinoma of the prostate on April 1, 2008, when a 60 percent evaluation was made effective.  In doing this, the Veteran's combined rating also was reduced to 90 percent.  

In a June 2011 statement, the Veteran reported that he had been found to be unemployable due to various factors including his significant service-connected disabilities.  

The Board construes this statement to be part of a pending claim for increase as it reflects that the Veteran may be entitled to a total compensation rating based on individual unemployability for some, if not all, of the period following the reduction beginning on April 1, 2008.  The RO has not addressed this matter.  

However, as with an unprocessed NOD, this issue must be remanded, not referred, to the RO for appropriate consideration.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this additional matter must be REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to assist the Veteran in preparing and developing his claim for a total rating based on individual unemployability by reason of service-connected disability.  This should include undertaking all indicated notification and assistance required in accordance with the provisions of VCAA.  

2.  After completing all indicated development to the extent possible, the RO should readjudicate the claim for increase in terms of entitlement to a total rating based on individual unemployability by reason of service-connected disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should furnish a fully responsive SSOC and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


